DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/953,942 application filed November 20, 2020.  Claims 1-20 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted November 20, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lube oil bores of Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher (U.S. Patent No. 3,554,563).
Regarding Claim 11, Schumacher discloses an annular scraper ring (60) for a packing arrangement that can form a seal with a plunger (12) included in a fluid end of a reciprocating pump (treated as an intended use limitation).  Further, Schumacher discloses that ring (60) includes a planar upstream face (63), and an inner surface (62) with a tapered section that tapers away from the plunger along a downstream direction (see Figure 4) so that the scraper ring is widest at the planar upstream face (see Figure 4).  
Regarding Claim 12, Schumacher discloses that the tapered section of the inner surface begins to taper at the planar upstream face (63) (see Figure 4).  
Regarding Claim 16, Schumacher discloses that a downstream face (61) is disposed opposite the planar upstream face (63), wherein the downstream face includes a male chevron portion (“V-shaped bottom”, see column 3, lines 25-27).  
Regarding Claim 19, Schumacher discloses a system that includes a casing (14) defining a pumping chamber (see column 2, lines 29-33), and a plunger (16) configured to reciprocate in an axial direction within the pumping chamber (see column 2, lines 29-33).  
Further, Schumacher discloses an annular scraper ring (60) for a packing arrangement that can form a seal with a plunger (12) included in a fluid end of a reciprocating pump (treated as an intended use limitation).  Further, Schumacher discloses that ring (60) includes a planar upstream face (63), and an inner surface (62) with a tapered section that tapers away from the plunger along a downstream direction (see Figure 4) so that the scraper ring is widest at the planar upstream face (see Figure 4).  
The recitation of a pump in the preamble is considered an intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, the recitation of a pump is provided in the preamble. When reading the preamble in the context of the entire claim, this recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding Claim 20, Schumacher discloses that the tapered section of the inner surface begins to taper at the planar upstream face (63) (see Figure 4).  
Claims 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietle et al. (U.S. Patent No. 5,230,520, herein “Dietle”).
Regarding Claim 11, Dietle discloses an annular scraper ring (18) for a packing arrangement that can form a seal with a plunger (14) included in a fluid end of a reciprocating pump (treated as an intended use limitation).  Dietle disclsoes a planar upstream face (24), and an inner surface (36) with a tapered section (40) that tapers away from the plunger along a downstream direction (see, e.g., Figure 2A) so that the scraper ring is widest at the planar upstream face (24) (see Figure 2A).  
Regarding Claim 13, Dietle disclsoes that the inner surface (36) further includes a cylindrical section (34) disposed between the planar upstream face (24) and the tapered section (40), wherein the tapered section begins to taper at a downstream edge of the cylindrical section (see Figure 2A).  
Regarding Claim 14, Dietle discloses that the tapered section is a first tapered section and the inner surface further comprises a second tapered section disposed between the first tapered section and a downstream face of the scraper ring (see embodiment of Figure 10A), wherein the downstream face is opposite the planar upstream face (see Figure 10A).  
Regarding Claim 15, Dietle discloses that the inner surface (36) further includes a cylindrical section (46) disposed between the tapered section (40) and a downstream face (20), wherein the downstream face is opposite the planar upstream face (see Figure 2A). 
Regarding Claim 17, Dietle disclsoes that a planar exterior surface extends orthogonally from the planar upstream face (at corner (60), see Figure 2A).  
Regarding Claim 18, Dietle discloses that the ring (18) does not include a pedestal (see Figure 2A).  Herein, the recited “pedestal” is being interpreted as a step according to paragraphs [0037]-[0038] of the Specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (U.S. Patent Publ’n No. 2019/0170137, herein “Chase”) in view of Schumacher.
Regarding Claim 1, Chase discloses a packing arrangement (204) for a fluid end (104) of a reciprocating pump (100), wherein the packing arrangement (204) is installable within a packing box (322) disposed at the fluid end (see Figure 2) and is arranged to form a seal with a plunger (202) of the reciprocating pump (100).  Chase discloses that the packing arrangement (204) includes a junk ring (302) disposed at a high pressure end of the packing box (see Figure 6), wherein the junk ring defines a planar downstream surface (see Figure 6), one or more pressure rings ((308), (310)) disposed downstream of the junk ring (see Figure 6), and a scraper ring (306) disposed between the junk ring and the one or more pressure rings (see Figure 6).  While Chase disclsoes that the scraper ring (306) includes a planar upstream face configured to abut the planar downstream surface of the junk ring (see Figure 6), Chase does not specifically describe that an inner surface of the scraper ring has a tapered section that tapers away from the plunger along a downstream direction so that the scraper ring is widest at the planar upstream face.  
However, Schumacher discloses an annular scraper ring (60) for a packing arrangement that can form a seal with a plunger (12).  Further, Schumacher discloses that ring (60) includes a planar upstream face (63), and an inner surface (62) with a tapered section that tapers away from the plunger along a downstream direction (see Figure 4) so that the scraper ring is widest at the planar upstream face (see Figure 4).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the scraper ring of Chase by providing a scraper ring with the shape described in Schumacher in order to provide a resilient, biased inner surface to better seal between moving parts of the system and enabling a better rebound during periods of system nonoperation (see Schumacher, column 1, line 40 - column 2, line 6).
Regarding Claim 2, Chase discloses that the packing arrangement (204) includes a packing nut (320) disposed downstream of the one or more pressure rings ((308), (310)) and configured to compress the one or more pressure rings and the scraper ring to cause radial expansion of the one or more pressure rings and the scraper ring within the packing box (functional implication of the packing nut, but see paragraph [0030]).  
Regarding Claim 3, Chase discloses that a lantern ring (314) is disposed between the one or more pressure rings ((308), (310)) and the packing nut (320) (see Figure 6), wherein the lantern ring (314) defines one or more lube oil bores (316) that allow lubricant to be delivered to an outer surface of the plunger (functional implication of the oil bores, but see paragraph [0029]).  
Regarding Claim 4, Chase discloses the invention substantially as claimed, but is silent concerning the recited particulars of the tapered section. 
However, Schumacher discloses that the tapered section of the inner surface begins to taper at the planar upstream face (63) (see Figure 4).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the scraper ring of Chase by providing a scraper ring with the shape described in Schumacher in order to provide a resilient, biased inner surface to better seal between moving parts of the system and enabling a better rebound during periods of system nonoperation.
Regarding Claim 8, Chase discloses that a downstream face (406) is disposed opposite the upstream face (408), wherein the downstream face includes a male chevron portion (see paragraph [0032]). 
Regarding Claim 9, Chase discloses that the scraper ring (306) further includes a planar exterior surface (402) that extends orthogonally from the planar upstream face (408) (see Figure 4).  
Regarding Claim 10, Chase disclsoes that the scraper ring (306) does not include a pedestal (see, e.g., Figure 4).  Herein, the recited “pedestal” is being interpreted as a step according to paragraphs [0037]-[0038] of the Specification.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chase in view of Schumacher and further in view of Dietle.
Regarding Claims 5-7, the combination of Chase and Schumacher discloses the invention substantially as claimed, but is silent concerning the recited particulars of the scraper ring.
However, Dietle disclsoes that the inner surface (36) further includes a cylindrical section (34) disposed between the planar upstream face (24) and the tapered section (40), wherein the tapered section begins to taper at a downstream edge of the cylindrical section (see Figure 2A).  Further, Dietle discloses that the tapered section is a first tapered section and the inner surface further comprises a second tapered section disposed between the first tapered section and a downstream face of the scraper ring (see embodiment of Figure 10A), wherein the downstream face is opposite the planar upstream face (see Figure 10A).  Additionally, Dietle discloses that the inner surface (36) further includes a cylindrical section (46) disposed between the tapered section (40) and a downstream face (20), wherein the downstream face is opposite the planar upstream face (see Figure 2A). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the scraper ring of Chase by providing a scraper ring with the shape described in Dietle in order to improve the exclusionary action of the dynamic sealing interface in low pressure and unpressurized applications by achieving symmetrical deformation of the seal at the static and dynamic sealing interfaces (see Dietle, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant sealing assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747